TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00518-CV




 
 
S. C., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 146th
  District Court OF Bell COUNTY
NO. 251,311-B,
  The Honorable Rick Morris, JUDGE PRESIDING




 



                                                                     O
  R D E R
PER CURIAM
Appellant S.C. filed her notice of appeal on August 1, 2012.  The appellant’s brief was filed on August 20, 2012, making appellee’s
  brief due September 10, 2012.  On September
  7, 2012, counsel for appellee filed a motion for extension of time to
  file her brief.  
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this
  Court’s leeway in granting extensions. 
  In this instance, we will grant in part the motion and order counsel
  to file appellee’s brief no later than September 27, 2012.  If
  the brief is not filed by that date, counsel may be required to show cause why she should
  not be held in contempt of court.
 
It is ordered on September 12,
  2012.
 
Before
  Justices Puryear, Pemberton and Henson